Reinhard, C. J.
This action was instituted by the appellee against the appellants, to recover for a quantity of rags alleged to have been sold and delivered to the appellants by the appellee. The appellants answered by way of recoupment, averring that the rags were sold under a contract contained in a postal card, requiring them to be of a certain grade, and that they were inferior in quality. They alleged that they had sustained damages, which they asked to recoup.
It is urged “that the verdict is against the overwhelming weight of the evidence.” This, however, is no cause for a reversal. It is not insisted that there was an entire absence of evidence upon any essential point. The trial judge, who heard the evidence and saw the witnesses, sanctioned the verdict by his approval, and we have neither the inclination nor the power to interfere with it.
Some complaint is made of the ruling of the trial court in permitting appellee’s counsel to ask certain questions of one of the appellants’ witnesses on cross-examination. We have examined the question presented, and our conclusion is there was no reversible error in overruling the objection to the testimony.
Judgment affirmed, with five per cent, damages.